Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claims being examiner are from the latest submission 06/17/2019. Claims 1-27 are pending 

Claim Objections
Claim 1 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 2, 3, and 4.  See MPEP § 608.01(n).  Accordingly, the claim 1 not been further treated on the merits.
Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 2, 3, 4 and 5.  See MPEP § 608.01(n).  Accordingly, the claim 1 not been further treated on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. 
Non-exhaustive examples: 
Claim 1 cites a “social media sites like Facebook, Twitter, etc.” Removal of “like Facebook, Twitter, etc.” is required. 
Claim 22 cites “For example, if he is and Indian…” Removal of the “For example” clause is required. 
Claims 7-27 are written as independent claims but require antecedent basis as if they are dependent claims. Rewriting the claims to stay “The process of claim 1…” or similar is required. 
There are two claim #13.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 5, 7, 9-11, 15, 16, 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fedyaev (hereinafter Fedyaev, US 2016/0055544).
In regards to claim 2, Fedyaev teaches a process for creating graphic web presence accessible though browsers for individuals using popular social media sites like Facebook, Twitter etc. in the form of enhancing their user profiles on the social media creating virtual homes by combining different graphical architectural elements like roof, canopy, windows, columns, doors, rain gutter, walk etc. of different designs in different ways to enable each user to create a unique design reflecting the user’s preference (Fedyaev teaches a social network where a user can create a customizable virtual habitation and can share access with other users, Fedyaev, [0096-0097]).
In regards to claim 3, Fedyaev teaches the process by which the presence thus created in 2 above a power User Interface for
those who create the presence as well as for those who land at the enhanced user profiles enabling users to use their computers or mobile devices or tablets to interact actively with individuals who have created such a virtual presence (Fedyaev teaches including objects in the house that users can interact with to communicate with the other users, Fedyaev, [0054], [0059]).
In regards to claim 5, Fedyaev teaches likewise, a similar process by which businesses can create a graphical presence for themselves as in 2 above and create virtual offices or restaurants for themselves by combining architectural elements and features typical of the kind of business one is creating a presence for. They can link this with social media presence that they may or not already have or create such a presence independent of social media via the web portal they will have registered at (Fedyaev teaches that business can set up virtual rooms for advertisement, Fedyaev, [0101]).
In regards to claim 7, Fedyaev teaches the process by which piped music can be played to landing users automatically by uploading and saving of audio files or by pasting links thereby creating playlists that play on an endless loop or to play music or messages on an endless loop basis by uploading audio or video files or by pasting audio or video links for the purpose. The audio is automatically extracted from the video links pasted or files uploaded for the purpose (Fedyaev teaches virtual music playing, Fedyaev, [0057]) 
In regards to claim 9, Fedyaev teaches the process by which a graphical television screen will be appended to the virtual home or business created. The individual or business creating the graphical presence will upload video or videos they want landing users to see automatically upon landing. They will be able to select one video or multiple videos that can play sequentially on an endless loop to landing visitors  (Fedyaev teaches that business can set up virtual rooms for advertisement, Fedyaev, [0101]).
In regards to claim 10, Fedyaev teaches the process by which a scrolling display will be appended to the graphical home or office or restaurants where announcements can be typed and entered by individuals or businesses or restaurants so that landing visitors can see these announcements (Fedyaev teaches that business can set up virtual rooms for advertisement, Fedyaev, [0101]).
In regards to claim 11, Fedyaev teaches the process by which landing visitors can initiate live interaction with owners of the virtual homes or offices or restaurants via a chat interface or via video teleconferencing (Fedyaev teaches including objects in the house that users can interact with to communicate with the other users, Fedyaev, [0054], [0059]).
In regards to claim 15, Fedyaev teaches the process by which users and businesses can automatically extract links of their social own media postings and save it within their virtual presence database and provide extensive ways to index them and search through them by the nature of the post - whether it is a link to audio, video or picture or text or by date or based on keywords (Fedyaev teaches a social network portal that allows user to access their social network feed in the virtual world, Fedyaev, [0078]).
In regards to claim 16, Fedyaev teaches the process by which users and businesses can designate which of the information extracted can be seen by whom (Fedyaev teaches a key that enables certain users to see certain things, Fedyaev, [0099])
In regards to claim 20, Fedyaev teaches the process by which we create a virtual neighborhood with all the captured information - a neighborhood you can zoom in or zoom out from as in a mapping software (Fedyaev teaches a virtual neighborhood, Fadyaev, [0095])
In regards to claim 21, Fedyaev teaches the process by which businesses can transmit information about their special offerings to all individuals in a neighborhood upon payment made to the service operator based on number of individuals who will get messages of their offerings (Fedyaev teaches that business can set up virtual rooms for advertisement, Fedyaev, [0101]).
In regards to claim 22, Fedyaev teaches the process by which a travelling person can check out all the businesses as well as individuals in the area. For example, if he is an Indian travelling in USA and is missing home made food, he would be able to check out Indians families in the vicinity who he could have a meal with and interact with them - thereby providing a way to form friendships as well or get advice on local restaurants or places to visit (Fedyaev teaches a keyword search option, Fadyaev, [0048]) 
In regards to claim 23, Fedyaev teaches the process by which the virtual presence so created to be linked in some way to the social media profile page of the individual or business so that the friends of the individual or the business can be made aware of the presence created so that they may be induced to create presence for themselves as well or to increase the traffic of a business that might culminate in increased commercial transaction with the business (Fedyaev teaches linking media pages to items in the virtual world, Fedyaev, [0050])

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hingorani (hereinafter Hingorani, US 2018/0214777).
In regards to claim 8, Hingorani teaches the process by which when piped music or videos are playing, audio output animated icon of musical notes can be seen flying out of the graphic representation of individuals homes or businesses. An auto-play switch is provided to allow visitors to enable or disable automatic audio play. (Hingorani teaches display animated notes of the music being played, Hingorani, [0022]


Claim(s) 12, 13a, 13b, 14, 17, 18, 19, 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Luchene (hereinafter Van Luchene, US 2008/0303811).
In regards to claim 12, Van Luchene teaches the process by which landing individuals can set up appointments with owners of virtual offices or restaurants using an active calendar or reschedule appointments (Van Luchene teaches scheduling appointments, Van Luchene, [0062])
In regards to claim 13a, Van Luchene teaches the process by which landing users can avail of the commercial offerings of the business and make selection - example being the ability to see the menu and prices of items in a restaurant and to be able to select items as well as quantity and designate whether you wish to collect the items ordered or have them delivered. Similar choices are provided for other businesses like physicians’ offices (Van Luchene teaches sorting option by list of services, Van Luchene, [0107]). 
In regards to claim 13b, Van Luchene teaches the process by users can make payments for the items ordered either before the item is delivered or after as is appropriate for the business. The process by which payment gateways are made available to the landing users and for payments to be automatically routed to the accounts of businesses with a deduction credited to the service provider - portal operator. (Van Luchene teaches payment services, Van Luchene, [0023])
In regards to claim 14, Van Luchene teaches the process by which landing users type comments about their experience and rate the service or items ordered - providing useful information to others who might be interested in availing the offerings (Van Luchene teaches comments and reviews, Van Luchene, [0076])
In regards to claim 17, Van Luchene teaches the process by which individuals can announce requirements. For example, an individual can announce that they are looking for music lessons or tennis lessons. A restaurant can announce that they are looking for a chef who specializes in Chinese cuisine. (Van Luchene teaches a professional can classify what clients they are willing to take, Van Luchene, [0284])
In regards to claim 18, Van Luchene teaches the process by which both businesses as well as individuals will be equipped with tools of announcement like ‘What I Am Looking For’ and ‘What I Am Offering’ boxes in the case of individuals in which the privacy setting for each entry can be set so that the audience for the announcement can be restricted very precisely. Individuals can announce all their interests and their proficiency so landing visitors can interact with them based on their interests - like karaoke singing or tennis or hiking. A restaurant can announce that they are looking to hire a chef who specializes in Chinese food (Van Luchene teaches a professional can classify what clients they are willing to take, Van Luchene, [0284])
In regards to claim 19, Van Luchene teaches the process by which we capture the addresses of businesses as well authenticate their license to operate by verifying with the city or state database (Van Luchene teaching authenticating professional licenses, Van Luchene, [0020])
In regards to claim 24, Van Luchene teaches the process by which businesses can upload domain specific information about the business, like Menu in the case of a restaurant or information on the specialty in the case of a Physician’s office food (Van Luchene teaches a professional can classify what clients they are willing to take, Van Luchene, [0284]).
In regards to claim 25, Van Luchene teaches the process by which individuals upload and make available resume or Portfolio information to precisely defined audience (Van Luchene teaches uploading credentials to be approved for virtual profession, Van Luchene, [0045-0048]).
In regards to claim 26, Van Luchene teaches the process by which ability is provided for search, advanced search and to set up virtual communities of people and businesses based on selected criteria and to be able to browse through these virtual communities this created (Van Luchene teaches keyword searching options, Van Luchene, [0043]). 
In regards to claim 27, Van Luchene teaches the process by which interactions and commercial transactions with businesses can be interfaced with the ERP systems that these businesses might deploy (Van Luchene teaches payment services, Van Luchene, [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedyaev in view of Shuster et al. (hereinafter Shuster, US 2013/0047098).
In regards to claim 4, Fedyaev fails to teach social media membership which will enable others to land at such a graphical presence directly by directly typing or copying and pasting the URL of such a presence or through search engines. Shuster teaches the process for individuals to create a graphical web presence for themselves as described in 2 above independent of social media membership which will enable others to land at such a graphical presence directly by directly typing or copying and pasting the URL of such a presence or through search engines (Shuster teaches linking a URL to a virtual room, Shuster, [0124]). It would have been obvious to one of ordinary skill in the art, having the teachings of Fadyaev and Shuster before him before the effective filing date of the claimed invention, to modify the virtual habitation taught by Fedyaev to include URL linking of Shuster in order to obtain a virtual inhabitation that is accessible by a URL. One would have been motivated to make such a combination because it allows an easy sharable link that gives users immediate access to a user’s virtual room.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304.  The examiner can normally be reached on Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah al Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171